     Case 4:19-cv-02148 Document 96-2 Filed on 12/22/20 in TXSD Page 1 of 9


1                       UNITED STATES DISTRICT COURT
2                        SOUTHERN DISTRICT OF TEXAS
3                             HOUSTON DIVISION
4
5        TAMMY ALVARADO, CLARA       *
         REDMOND, TAMMY HAGA, AMY    *
6        RUMINSKI, AND PAMELA        *
         JOHNSON                     *
7                                    *
         VS.                         *                      NO. 4:19-CV-02148
8                                    *
         CLARK, LOVE & HUTSON, G.P.; *
9        LEE & MURPHY LAW FIRM, G.P.;*
         CLAYTON A. CLARK; CLAYTON A.*
10       CLARK, ESQ., PC; SCOTT A.   *
         LOVE; SCOTT A. LOVE, PC;    *
11       SHELLEY HUTSON; HUTSON LAW *
         FIRM, P.C.; JAMES LEE, JR.; *
12       JAMES LEE LAW FIRM, PC; AND *
         ERIN MURPHY                 *
13
14
15
16
17                      --------------------------
                     ORAL AND VIDEOTAPED DEPOSITION OF
18                            JAMES LEE, JR.
                             OCTOBER 15, 2020
19                          (REPORTED REMOTELY)
                        --------------------------
20
21
22
23
24
25

                                                                     Page 1

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT B
     Case 4:19-cv-02148 Document 96-2 Filed on 12/22/20 in TXSD Page 2 of 9


1                 ORAL AND VIDEOTAPED DEPOSITION OF JAMES
2        LEE, JR., produced as a witness at the instance
3        of the Plaintiffs, and duly sworn, was taken in
4        the above-styled and numbered cause on the 15th
5        day of October, 2020, from 8:58 a.m. to 12:12
6        p.m., before Gail Spurgeon, Certified Court
7        Reporter in and for the State of Texas, reported
8        by machine shorthand remotely, with the witness
9        being located in Dorado, Puerto Rico, pursuant
10       to the Federal Rules of Civil Procedure, the
11       Emergency Orders Regarding the COVID-19 State of
12       Disaster, and the provisions stated on the
13       record.
14
15
16
17
18
19
20
21
22
23
24
25

                                                                    Page 2

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT B
     Case 4:19-cv-02148 Document 96-2 Filed on 12/22/20 in TXSD Page 3 of 9


1                           A P P E A R A N C E S
2
                 MR. JAMES M. BEGGS
3                Beggs Landers Law Firm
                 140 East Irving Blvd.
4                Irving TX 75060
                 jim@beggslaw.com
5                      APPEARING FOR THE PLAINTIFFS
6
                 MR. DON JACKSON
7                MR. K. KNOX NUNNALLY
                 Ware Jackson Lee O'Neill Smith & Barrow
8                2929 Allen Parkway
                 39th Floor
9                Houston TX 77019
                 donjackson@warejackson.com
10                     APPEARING FOR THE DEFENDANTS
                       JAMES LEE, JR.; JAMES LEE LAW FIRM,
11                     PC; LEE & MURPHY LAW FIRM, G.P.
                       AND ERIN MURPHY
12
13               MR. DALE JEFFERSON
                 Martin Disiere Jefferson & Wisdom
14               808 Travis Street
                 Suite 1100
15               Houston TX
                 jefferson@mdjwlaw.com
16                     APPEARING FOR THE DEFENDANTS
                       CLARK, LOVE & HUTSON, G.P.; CLAYTON
17                     A. CLARK; CLAYTON A. CLARK, ESQ. PC,
                       SHELLEY HUTSON; AND HUTSON LAW FIRM
18
19             MR. BILLY SHEPHERD
               Shepherd Prewett Miller
20             770 S. Post Oak Lane
               Houston TX 77056
21             bshepherd@spcounsel.com
                     APPEARING FOR THE DEFENDANTS
22                   SCOTT A. LOVE AND SCOTT A. LOVE, PC
23       ALSO PRESENT:
               Erin Murphy
24             Jennifer Black
               Will Rain, Videographer
25

                                                                    Page 3

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT B
     Case 4:19-cv-02148 Document 96-2 Filed on 12/22/20 in TXSD Page 4 of 9


1        did you go to law school at Baylor as well?
2                 A.     I went to law school at the
3        University of Houston.
4                 Q.     Okay.     And when did you graduate?
5                 A.     2003.
6                 Q.     All right.         And where did you go to
7        work out of law school?
8                 A.     I first started working at McGinnis,
9        Lochridge & Kilgore as my full-time job after
10       law school.        I was an associate attorney.
11                Q.     How long were you there?
12                A.     Several years.
13                Q.     Do you recall when you left?
14                A.     2005 maybe.          2006.         I don't recall.
15                Q.     What kind of work did you do there?
16                A.     Corporate litigation and bankruptcy.
17                Q.     And then where did you go when you
18       left that firm?
19                A.     I went to go work with Clayton Clark.
20                Q.     Would that be in Houston?
21                A.     Yes.
22                Q.     And what was the name of that firm?
23                A.     At the time it was Clark Burnett.
24                Q.     Do you recall what year that was?
25                A.     2005, 2006.

                                                                     Page 13

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT B
     Case 4:19-cv-02148 Document 96-2 Filed on 12/22/20 in TXSD Page 5 of 9


1                 Q.     And how long were you there?
2                 A.     Up until I formed -- I mean -- Clark
3        Burnett turned into Clark, Dean, Burnett, turned
4        into Clark, Burnett, Love & Lee, and then -- and
5        then I left and started my own firm.
6                 Q.     Do you recall when it turned into
7        Clark, Burnett, Love & Lee, I believe you said?
8                 A.     I don't exactly but I think it was
9        around 2009, 2010.
10                Q.     Okay.     Do you recall what firm you
11       were with in 2011?
12                A.     Clark, Burnett, Love & Lee.
13                Q.     Okay.     What about 2012?
14                A.     I think in the beginning of 2012 we
15       split and formed Lee Murphy.
16                Q.     Okay.     And you've been with Lee
17       Murphy ever since; would that be right?
18                A.     That's correct.
19                Q.     Okay.     What's your position with Lee
20       Murphy?
21                A.     I'm a partner.
22                Q.     Are you managing partner?
23                A.     I am.
24                Q.     Is that a GP or an LLC or what?
25                A.     At the time that we represented these

                                                                  Page 14

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT B
     Case 4:19-cv-02148 Document 96-2 Filed on 12/22/20 in TXSD Page 6 of 9


1                 Q.     Have you ever seen any correspondence
2        from CLH that you were copied on that was sent
3        to the plaintiffs?
4                 A.     Only -- only after the lawsuit was
5        filed and discovery was produced.
6                 Q.     And what period of time, if you
7        recall, did those -- did that correspondence
8        occur?
9                 A.     The correspondence that I've seen are
10       dated, you know, from years ago.                     If -- I'm not
11       -- I don't understand your question.                     I'm sorry.
12                Q.     Sure.     I was just trying to ascertain
13       what you received -- you said you received
14       copies of correspondence after this lawsuit was
15       filed, so I was asking what -- what period of
16       time that correspondence covered that you
17       received.
18                A.     Oh, I see.         The -- when I say the
19       correspondence, to me, the main documents that I
20       remember seeing after the lawsuit was filed was
21       the settlement statements, the settlement
22       packets.
23                Q.     I see.      Okay.       I want to be sure I
24       understand your testimony now.                     You were a
25       partner at Clark, Burnett, Love & Lee, right?

                                                                    Page 42

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT B
     Case 4:19-cv-02148 Document 96-2 Filed on 12/22/20 in TXSD Page 7 of 9


1                 A.     Yes.
2                 Q.     Okay.     And you would be considered or
3        you testified you're a partner and owner at Lee
4        Murphy, correct?
5                 A.     Yes.
6                 Q.     And you've testified, I believe, that
7        Lee Murphy had -- did some legal work and
8        represented three of the plaintiffs; is that
9        correct?
10                A.     Yes.
11                Q.     Okay.     And you -- did you receive
12       legal fees on those cases?
13                A.     Only on Ms. Redmond, that we are
14       aware of.
15                Q.     Okay.     So if the settlement
16       statements say otherwise, you wouldn't have
17       received any of the fees, as far as you know?
18                A.     As far as we know right now, we did
19       not receive other fees.
20                Q.     Did you get all the legal fees you
21       contracted for?
22                A.     Not that I am aware of.
23                Q.     So you -- you are owed some
24       outstanding fees; would that be true?
25                A.     No.     We -- we had a -- we -- and I

                                                                  Page 43

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT B
     Case 4:19-cv-02148 Document 96-2 Filed on 12/22/20 in TXSD Page 8 of 9


1                       UNITED STATES DISTRICT COURT
2                        SOUTHERN DISTRICT OF TEXAS
3                             HOUSTON DIVISION
4
5        TAMMY ALVARADO, CLARA       *
         REDMOND, TAMMY HAGA, AMY    *
6        RUMINSKI, AND PAMELA        *
         JOHNSON                     *
7                                    *
         VS.                         *                      NO. 4:19-CV-02148
8                                    *
         CLARK, LOVE & HUTSON, G.P.; *
9        LEE & MURPHY LAW FIRM, G.P.;*
         CLAYTON A. CLARK; CLAYTON A.*
10       CLARK, ESQ., PC; SCOTT A.   *
         LOVE; SCOTT A. LOVE, PC;    *
11       SHELLEY HUTSON; HUTSON LAW *
         FIRM, P.C.; JAMES LEE, JR.; *
12       JAMES LEE LAW FIRM, PC; AND *
         ERIN MURPHY                 *
13
14
15
                          REPORTER'S CERTIFICATION
16                      DEPOSITION OF JAMES LEE, JR.
                              OCTOBER 15, 2020
17
18
19
                     I, GAIL SPURGEON, Certified
20       Shorthand Reporter in and for the State of
         Texas, hereby certify to the following:
21
                     That the foregoing deposition of
22       JAMES LEE, JR. Was reported by me
         stenographically at the time and place
23       indicated, said witness having been placed under
         oath by me, and that the transcript is a true
24       record of the testimony given by the witness;
25

                                                                     Page 98

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT B
     Case 4:19-cv-02148 Document 96-2 Filed on 12/22/20 in TXSD Page 9 of 9


1                    I further certify that pursuant to
         FRCP Rule 30(f)(1) that the signature of the
2        deponent:
                     X was requested by the deponent or
3        a party before the completion of the deposition
         and is to be returned within 30 days from date
4        of receipt of the transcript. If returned, the
         attached Changes and Signature Page contains any
5        changes and the reasons therefor;
                     _____ was not requested by the
6        deponent or a party before the completion of the
         deposition;
7
                     I further certify that I am neither
8        counsel for, related to, nor employed by any of
         the parties or attorneys in the action in which
9        this proceeding was taken, and further that I am
         not financially or otherwise interested in the
10       outcome of the action.
11                   Given under my hand this the
         23rd day of October, 2020.
12
13
                                            <%12562,Signature%>
14                                          GAIL SPURGEON
                                            Texas CSR 1718
15                                          Expires: 11/30/22
                                            Firm No. 571
16                                          Veritext Legal Solutions
                                            300 Throckmorton Street
17                                          Suite 1600
                                            Fort Worth, Texas 76102
18                                          817.336.3042
19
20
21
22
23
24
25

                                                                  Page 99

                                 Veritext Legal Solutions
                                      800-336-4000
                                 EXHIBIT B
